Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
 

Claims 1-8 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2017/0347061) in view of Glennon et al. (Pub. No.: US 2016/0301944).
Regarding claim 1, Wang discloses a method for enhancing resolution at a server for providing video data for streaming, the method comprising: a processing operation for processing the video data (Fig. 22, paras. [0532]-[0554]); a generating operation for acquiring grid generation pattern information based on the processed video data and generating a neural network file required to enhance resolution of the video data based on the grid generation pattern information (paras. [0017], [0080], [0141], [0201], [0574], Figs. 21, 23 and 24); and a transmitting operation for, in response to reception of a streaming request from a user device, dividing requested video data and a neural network file required to recover resolution of the requested video data and transmitting the divided video data and the divided neural network file to the user device (paras. [0068], [0529], [0546], [0570], Figs. 23 and 24, paras. [0116]-[0128]; “the second node sends a request… for transmission of the selected algorithm.” Initially a reference to an algorithm (i.e. neural network file) is sent, but the actual algorithm can be sent, also.). Although Wang discloses using convolutional neural networks (para. [0129], for example), it could be argued that Wang does not explicitly disclose wherein the generating operation comprises acquiring the grid generation pattern corresponding to at least one difference between the video data processed and original video data unprocessed, by inputting the processed video data and the original video data into a Convolutional Neural Network (CNN) algorithm. However, in analogous art, Glennon discloses that when compressing video, one step can comprise calculating differences between the original video data stream and the filtered/compressed video data stream, wherein “the video reconstruction comparator 103 compares the reconstructed video stream to the original video datastream to calculate differences between two datastreams. For example, as any decompression and/or video interpolation after filtering introduces errors, these errors can be captured by the video reconstruction comparator 103. From there, the generator 104 generates the decompression tool, in the process element 208, by encoding those errors, any decimation filter factors, and/or any codec compression factors such that they may be included in the filtered/compressed datastream for subsequent use in decompression. In this regard, the combiner 105 combines the filtered/compressed video datastream with the decompression tool, 
Regarding claim 2, the combination of Wang and Glennon discloses the method of claim 1, and further discloses wherein the generating operation comprises: a file generating operation for generating a basic neural network file based on a plurality of video data items included in a preset data set; an additional learning operation for, in response to a determination that any acquired new video data satisfies an additional learning condition, performing additional learning on the new video data, wherein the additional learning is performed through an artificial neural network algorithm to which the basic neural network file is applied; and a specialized neural network file generating operation for generating a downscaled file of the new video data as a result of the additional learning and a specialized neural network file corresponding to the new video data (Wang, paras. [0025], [0102]-[0103], [0132] and [0447]).
the method of claim 2, and further discloses wherein the additional learning operation comprises an operation for determining whether the additional learning condition is satisfied according to a structural similarity (SSIM) and a peak-signal-to-noise ratio (PSNR) that are obtained by performing resolution recovery on the downscaled file of the new video data based on the basic neural network (Wang, para. [0318]).
Regarding claim 4, the combination of Wang and Glennon discloses the method of claim 1, and further discloses wherein the processing operation comprises: a dividing operation for dividing the video data into a plurality of chucks by bundling a plurality of frames having a match rate of image objects being equal to or greater than a reference into one chunk; and a size changing operation for performing primary change to reduce a size of an image included in the video data by a preset value from an original size and selectively performing secondary change to enlarge the image having gone through the primary change to the original size (Wang, paras. [0378], [0386] and [0411]).
Regarding claim 5, the combination of Wang and Glennon discloses the method of claim 3, and further discloses wherein: the processing operation comprises a characteristic area extracting operation for extracting a characteristic area including a characteristic image on the basis of each frame or division unit of the video data and assigning a learning importance to the extracted characteristic area (Wang, para. [0371]); and the characteristic area comprises an image object of which an image object importance corresponding to a content field is equal to or greater than a preset value (Wang, paras. [0079], [0184] and [0491]).
a method for enhancing resolution at a server for providing video data for streaming, the method comprising: a processing operation for processing the video data (Fig. 22, paras. [0532]-[0554]); a generating operation for acquiring grid generation pattern information based on the processed video data and generating a neural network file required to enhance resolution of the video data based on the grid generation pattern information (paras. [0017], [0080], [0141], [0201], [0574], Figs. 21, 23 and 24); a transmitting operation for, in response to reception of a streaming request from a user device, dividing requested video data and a neural network file required to recover resolution of the requested video data and transmitting the divided video data and the divided neural network file (paras. [0068], [0529], [0546], [0570], Figs. 23 and 24, paras. [0116]-[0128]; “the second node sends a request… for transmission of the selected algorithm.” Initially a reference to an algorithm (i.e. neural network file) is sent, but the actual algorithm can be sent, also.), and an operation for matching the divided video data and the divided neural network file and performing artificial neural network algorithm computation on the divided video data using the matched neural network file to recover resolution of the divided video data (Fig. 24, element 2460, para. [0571]). Although Wang discloses using convolutional neural networks (para. [0129], for example), it could be argued that Wang does not explicitly disclose wherein the generating operation comprises acquiring the grid generation pattern corresponding to at least one difference between the video data processed and original video data unprocessed, by inputting the processed video data and the original video data into a Convolutional Neural Network (CNN) algorithm. However, in analogous art, Glennon discloses that when compressing video, one step can comprise calculating differences between the original video data stream and the filtered/compressed video data .


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2017/0347061) in view of Glennon et al. (Pub. No.: US 2016/0301944), and further in view of Kamiya (Pat. No.: US 5,293,454).
Regarding claim 6, the combination of Wang and Glennon discloses the method of claim 1, wherein the generating operation comprises: a learning importance identifying a learning importance assigned to a characteristic area or a specific frame chuck of learning video data and extracting option information indicated by the learning importance (Wang, para. [0371]); and a neural network file calculating operation for inputting original data in an original size and processed data reduced to a preset rate in the learning video data (Wang, paras. [0378], [0386] and [0411]) into a convolution neural network (CNN) algorithm to be learned (Wang, paras. [0129]-[0130], [0317]), wherein a neural network file is generated including a parameter and an activation function of an artificial neural network (Wang, para. [0551]), the parameter and the activation function which cause a match rate between a computation result value obtained by inputting the processed data into an artificial neural network and the original data to be equal to or greater than a preset value (Wang, paras. [0378], [0386] and [0411]), but the combination does not disclose wherein the option information comprises a learning number and information regarding whether learning is performed through similar data. However, in analogous art, Kamiya discloses that “[i]n evaluation by the neural network, the boundaries of the above categories, which were obtained by learning, are used for outputting the categories to which the inputted patterns belong. Therefore, it is essential that the learning patterns used for learning of the neural network should be the type (1) learning patterns. Namely, the type (2) learning patterns are disposed adjacent to the central portion of category A and thus, do not greatly contribute to learning of the neural 
Regarding claim 7, the combination of Wang, Glennon and Kamiya discloses the method of claim 6, and further discloses wherein: the generating operation further comprises a similar data acquiring operation for, when performing learning on learning data with a learning importance set thereto, in response to identifying an instruction for performing leaning using the similar data, acquiring the similar data similar to a target image to be learned; and the similar data is acquired based on similarity in resolution and color combinations (Wang, para. [0489]. This claim is rejected on the same grounds as claim 6.).


Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are moot in view of the new grounds of rejection in view of Glennon.


Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.